Citation Nr: 0601751	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-02 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.	Evaluation of bilateral hearing loss, currently evaluated 
as 40 percent disabling.  

2.	Evaluation of tinnitus, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 




INTRODUCTION

The veteran had active service from February 1951 to January 
1954.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota.   

Initially, the Board notes that it is currently stayed from 
adjudicating the issue of whether the veteran is entitled to 
an increased rating for tinnitus.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), that reversed a decision of the Board which 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.

The United States Department of Veterans Affairs (VA) 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.

Nonetheless, the Board will address here the veteran's 
increased rating claim for bilateral hearing loss.  

Parenthetically, the Board notes that the veteran's 
representative appears to raise two additional issues related 
to the claims on appeal.  In the February 2004 Statement of 
Accredited Representative, the representative appears to 
raise an earlier effective date claim regarding the grant of 
service connection for bilateral hearing loss.  In the 
December 2005 Appellant's Brief, the representative appears 
to raise a total rating based on individual unemployability 
(TDIU) claim.  These potential issues are referred to the RO 
for appropriate development.  


FINDINGS OF FACT

1.	The veteran's service-connected bilateral hearing loss was 
manifested by Level VI hearing acuity in his left ear, and 
Level VI in his right ear from August 2002.    

2.	The veteran's service-connected bilateral hearing loss was 
manifested by Level VI hearing acuity in his left ear, and 
Level IX in his right ear from April 2003.    


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.85, Table VI, Table VIA, Table VII 
(Diagnostic Code 6100), and 4.86 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected hearing loss disability.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the merits of the veteran's claim, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in May 2003, a Statement of the Case issued 
in December 2003, and a letter from the RO issued in April 
2003.      

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunity to 
present evidence and argument.  In the April 2003 letter, the 
RO provided the veteran with information about the new rights 
and responsibilities provided under the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  And the RO provided 
notification to the veteran before the RO adjudicated his 
claim in May 2003.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits).   

The Board notes that the RO did not state expressly in the 
April 2003 letter that the veteran should submit any 
pertinent evidence in his possession, or something to the 
effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159 (b)(1) (2004); 
Pelegrini, 18 Vet. App. at 121.  Nevertheless - based on the 
rating decision, the Statement of the Case, and previous 
adjudications of this issue - the Board finds that the 
veteran was sufficiently notified of the need to submit 
evidence in his possession to substantiate his clam.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 126 (2005)("a 
complying notice need not necessarily use the exact language 
of the regulation so long as that notice properly conveys to 
a claimant the essence of the regulation.")

The Board finds that the rating decision, the Statement of 
the Case, and the notification letter provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained pertinent VA medical records.  The Board notes, 
moreover, that there does not appear to be any additional 
medical records that are relevant to this appeal.  And the RO 
afforded the veteran VA compensation examinations which 
appear adequate for rating purposes.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 




II.  The Merits of the Claim for Increased Rating 

The record shows that the RO service connected the veteran's 
hearing loss disability in an October 1955 rating decision at 
0 percent disabling.  The RO increased this evaluation to 20 
percent in May 1985 and to 30 percent in January 2002.  In 
December 2002, the veteran filed another increased rating 
claim for this disability.  In the May 2003 rating decision, 
the RO increased the evaluation to 40 percent, effective the 
date of the veteran's December 2002 claim.  The veteran now 
maintains that the medical evidence of record supports an 
evaluation in excess of 40 percent.  For the reasons set 
forth below, the Board disagrees with the veteran's claim.          

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  In making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In assessing the evidence, VA must consider all 
medical evidence to include private as well as service and VA 
medical records.  

The Court of Appeals for Veterans Claims (Court) has held 
that the assignment of disability ratings for hearing 
impairment are to be derived by the mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Since November 2001, the veteran has undergone three separate 
audiology examinations.  The examination results in November 
2001 indicated hearing loss that warranted a 30 percent 
evaluation.  Examination results in August 2002 indicated 
hearing loss that warranted a 30 percent rating.  And 
examination results in April 2003 indicated hearing loss that 
warranted the 40 percent evaluation that is currently 
assigned.   

The November 2001 examination showed the veteran's left ear 
with 88 percent speech recognition.  Decibel (dB) loss at the 
puretone threshold of 1000 Hertz (Hz) was 55, with a 75 dB 
loss at 2000 Hz, a 95 dB loss at 3000 Hz, and a 95 dB loss at 
4000 Hz.  The average decibel loss was 80 in the left ear.  

This examination further found the right ear's percent of 
speech recognition at 60.  Decibel loss at 1000 Hz was 55 dB, 
with a 70 dB loss at 2000, a 75 dB loss at 3000, and a 75 dB 
loss at 4000.  The average decibel loss for the right ear was 
69.

These examination results manifested Level VII hearing acuity 
in the left ear and Level V in the right ear.  This warranted 
a 30 percent evaluation under 38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VIa, VII, Diagnostic Code 6100.  

The veteran underwent another VA audiology examination in 
August 2002.  This exam showed the veteran's left ear with 70 
percent speech recognition.  Decibel (dB) loss at the 
puretone threshold of 1000 Hertz (Hz) was 50, with a 70 dB 
loss at 2000 Hz, a 90 dB loss at 3000 Hz, and a 100 dB loss 
at 4000 Hz.  The average decibel loss was 78 in the left ear.  

This examination further found the right ear's percent of 
speech recognition at 84.  Decibel loss at 1000 Hz was 55 dB, 
with a 70 dB loss at 2000, a 75 dB loss at 3000, and a 80 dB 
loss at 4000.  The average decibel loss for the right ear was 
70.

These examination results manifested Level VI hearing acuity 
in the left ear and Level VI in the right ear.  This also 
warranted a 30 percent evaluation under 38 C.F.R. §§ 4.85, 
4.86, Tables VI, VIa, VII, Diagnostic Code 6100.  

The veteran underwent a third audiology examination in April 
2003.  This exam showed the veteran's left ear with 50 
percent speech recognition.  Decibel (dB) loss at the 
puretone threshold of 1000 Hertz (Hz) was 50, with a 80 dB 
loss at 2000 Hz, a 90 dB loss at 3000 Hz, and a 100 dB loss 
at 4000 Hz.  The average decibel loss was 80 in the left ear.  

This examination further found the right ear's percent of 
speech recognition at 82.  Decibel loss at 1000 Hz was 55 dB, 
with a 75 dB loss at 2000, a 75 dB loss at 3000, and a 80 dB 
loss at 4000.  The average decibel loss for the right ear was 
71.

These examination results manifested Level IX hearing acuity 
in the left ear and Level VI in the right ear.  This 
warranted a 40 percent evaluation under 38 C.F.R. §§ 4.85, 
4.86, Tables VI, VIa, VII, Diagnostic Code 6100.  

As the results of these three examinations show, a rating in 
excess of 40 percent is unwarranted here.  See Lendenmann, 3 
Vet. App. at 349.  The results of the November 2001 and 
August 2002 examinations warrant only a 30 percent 
evaluation, while the results of the April 2003 examination 
warrant only a 40 percent evaluation.  As such, the 
preponderance of the evidence is against the veteran's 
increased rating claim, and the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Board finds an extraschedular rating unwarranted here as 
well.  The Board has reviewed the evidence of record 
indicating that the veteran has changed professions as a 
result of his hearing loss.  Nevertheless, the record shows 
that the veteran has recently been employed.  As such, there 
is no medical evidence of record that the veteran's hearing 
loss disorder causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitates any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2004) 
for assignment of an extraschedular evaluation.  Bagwell, 9 
Vet. App. at 338-39; Floyd, 9 Vet. App. at 96.

ORDER

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


